PER CURIAM.
The petition for certiorari is granted and the subpoena is quashed. We find from our consideration of this matter in its en*1000tirety, including a review of the transcript of the hearing held on the petitioner’s motion to quash the subpoena, that the respondent failed to satisfy two of the criteria essential to the enforcement of the subpoena, i.e., that the information sought pursuant to the subpoena was not available from alternative sources and that there was a compelling need for any information within the petitioner’s knowledge. The Tribune Company v. Green, 440 So.2d 484 (Fla.2d DCA 1983).
DANAHY, C.J., and SCHOONOVER and FRANK, JJ„ concur.